2019 IL 123901



                                             IN THE
                                    SUPREME COURT
                                                OF
                              THE STATE OF ILLINOIS




                                   (Docket Nos. 123901, 123902)

      THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. STEVIE SMITH, Appellee.
     —THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JERRY BROWN, Appellee.


                                 Opinion filed September 19, 2019.



            JUSTICE THEIS delivered the judgment of the court, with opinion.

            Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, and Burke
         concurred in the judgment and opinion.

            Justice Neville took no part in the decision.



                                             OPINION

¶1          Following simultaneous but severed bench trials in the circuit court of Cook
         County, defendants Stevie Smith and Jerry Brown were convicted of robbery and
         aggravated battery of a senior citizen in which defendants caused great bodily harm.
         In separate appeals, the appellate court vacated defendants’ convictions for
     aggravated battery of a senior citizen under one-act, one-crime principles. People
     v. Brown, 2018 IL App (1st) 151311-B; People v. Smith, 2018 IL App (1st) 151312-
     B. For the following reasons, we reverse the judgments of the appellate court.


¶2                                    BACKGROUND

¶3       Defendants were charged by indictment with first degree felony murder
     predicated on robbery (720 ILCS 5/9-1(a)(3) (West 2008)), aggravated battery of a
     senior citizen (id. § 12-4.6(a)), robbery (id. § 18-1(a)), and several counts of
     aggravated battery (id. § 12-4(a), (b)(8), (b)(10)).

¶4       The evidence at trial established that on the morning of November 16, 2009,
     William Burtner, a 65-year-old veteran, was attacked while attempting to deposit
     money at the A.J. Smith bank in Midlothian, Illinois. Burtner, in his role as the
     commander of the Veterans of Foreign Wars (VFW) post, was responsible for
     making the deposits on behalf of the VFW. That morning, he was walking toward
     the bank entrance, carrying multiple deposit bags with $2100 in cash and a cigar
     box containing cash and checks from a fundraiser held the previous night.

¶5       A bank teller saw Burtner, a regular customer, walking toward the entrance with
     the deposit bags in hand. She saw a man in a hooded sweatshirt walk quickly behind
     him. After briefly losing sight of both men as they passed behind a wall, she saw
     the hooded man run in the opposite direction, carrying something in his hands. The
     man, later identified as defendant Smith, got into the passenger seat of a black car
     driven by codefendant Brown, and the car sped off.

¶6       A bank employee found Burtner lying on the ground by the front entrance,
     taking labored breaths, and grabbing his left side. Burtner told her that he had been
     punched in the side and asked her to retrieve the cigar box, which was on the
     ground. Burtner later told a paramedic that he fell after being hit from behind. At
     the hospital, Burtner complained of left side pain, difficulty breathing, and two
     bruised knees. X-rays taken at that time did not reveal broken ribs.

¶7       Meanwhile, after a high-speed police chase, the black car crashed and came to
     a stop. Defendants ran in opposite directions. Police found defendant Brown
     minutes later hiding underneath a car. During a custodial search, police recovered




                                             -2-
       $1200 in cash from defendant Brown’s pocket; they also recovered the A.J. Smith
       bank deposit bags and money from inside the car. DNA evidence from blood
       samples taken from the car was linked to defendant Smith.

¶8         Three days after the incident, Burtner died. Following an autopsy, the medical
       examiner’s opinion was that the cause of death was a heart attack and that the
       assault was a significant contributing factor because it stressed Burtner’s already
       weakened cardiovascular system. Burtner had heart disease, had two prior heart
       attacks, and suffered from lung cancer. The internal examination revealed three
       broken ribs on Burtner’s left side and hemorrhaging on the left chest wall consistent
       with being punched. It was the medical examiner’s opinion that the injuries were
       no more than four days old.

¶9         The trial court acquitted defendants on the felony murder charge but convicted
       them of robbery and aggravated battery of a senior citizen in which they caused
       great bodily harm, after merging the other aggravated battery counts. The court also
       found that consecutive sentences were warranted by the nature of the crimes and
       defendants’ lengthy criminal histories. Smith was sentenced to 12 years for robbery
       and 6 years for aggravated battery of a senior citizen. Brown was sentenced to 15
       years for robbery and 7 years for aggravated battery of a senior citizen.

¶ 10       On appeal, defendants argued for the first time that their convictions for
       aggravated battery of a senior citizen violated the one-act, one-crime rule because
       they were predicated on the same conduct as the robbery conviction. In each case,
       under a plain-error analysis, the appellate court agreed, finding that the evidence
       demonstrated that defendants committed one single physical act—a punch to
       Burtner’s left side. The court found that the single punch became “the basis for the
       aggravated battery conviction, and as the element of force for the robbery
       conviction.” People v. Brown, 2017 IL App (1st) 151311-U, ¶¶ 22, 25, vacated by
       No. 123080 (Ill. Mar. 21, 2018) (supervisory order); People v. Smith, 2017 IL App
       (1st) 151312, ¶¶ 22, 25, vacated by No. 123082 (Ill. Mar. 21, 2018) (supervisory
       order). Accordingly, the court vacated defendants’ convictions for aggravated
       battery of a senior citizen. Brown, 2017 IL App (1st) 151311-U, ¶ 25; Smith, 2017
IL App (1st) 151312, ¶ 27.

¶ 11      Subsequently, this court issued supervisory orders in each case directing the
       appellate court to reconsider its decision in light of People v. Coats, 2018 IL



                                               -3-
       121926. On remand, the appellate court found Coats distinguishable and reiterated
       its conclusions that there was no evidence of a separate physical act to support both
       convictions. Brown, 2018 IL App (1st) 151311-B, ¶¶ 26-28; Smith, 2018 IL App
       (1st) 151312-B, ¶¶ 26-28. We allowed the State’s petitions for leave to appeal (Ill.
       S. Ct. R. 315 (eff. July 1, 2018)) and consolidated the cases for review.


¶ 12                                       ANALYSIS

¶ 13       The sole issue in this appeal involves the application of the one-act, one-crime
       rule, which was established by this court in People v. King, 66 Ill. 2d 551 (1977),
       and reaffirmed in People v. Rodriguez, 169 Ill. 2d 183 (1996). The one-act, one-
       crime rule prohibits convictions for multiple offenses that are based on precisely
       the same physical act. Coats, 2018 IL 121926, ¶ 11 (citing King, 66 Ill. 2d at 566).

¶ 14        Initially, we note that both defendants forfeited their claims by failing to raise
       this issue in the trial court. See People v. Enoch, 122 Ill. 2d 176, 186 (1988). As the
       State recognizes, however, plain errors affecting substantial rights may be reviewed
       on appeal. Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967). An alleged one-act, one-crime
       violation is reviewable under the second prong of the plain-error doctrine because
       it affects the integrity of the judicial process. Coats, 2018 IL 121926, ¶ 10.
       Although the one-act, one-crime rule is not of constitutional dimension, its purpose
       is to prevent the prejudicial effect that could result in those instances where more
       than one offense is carved from the same physical act. See People v. Artis, 232 Ill.
2d 156, 164-68 (2009). Under plain-error review, we begin by determining whether
       any error occurred. People v. Herron, 215 Ill. 2d 167, 187 (2005).

¶ 15       In considering whether a violation of the rule has occurred, we must first
       determine whether a defendant’s conduct consisted of a single physical act or
       separate acts. Coats, 2018 IL 121926, ¶ 12. Multiple convictions are improper if
       they are based on precisely the same physical act. If, however, the defendant’s
       conduct is based on more than one physical act, the court then proceeds to the
       second step, determining whether any of the offenses are lesser-included offenses.
       Id. If not, then multiple convictions are proper. Id. Whether a violation of the rule
       has occurred is a question of law that is reviewed de novo. Id.




                                                -4-
¶ 16                                  Defendants’ Conduct

¶ 17       In this case, the appellate court concluded that the robbery offense and the
       aggravated battery of a senior citizen offense were based on the same physical act:
       a single punch to Burtner’s left side. The court reasoned that the evidence at trial
       showed a “single punch was used as the basis for the aggravated battery conviction
       and as the element of force for the robbery conviction.” Smith, 2018 IL App (1st)
151312-B, ¶ 22; Brown, 2018 IL App (1st) 151311-B, ¶ 22. Focusing on the single
       punch, the appellate court held that convictions for the two offenses violated one-
       act, one-crime principles. Smith, 2018 IL App (1st) 151312-B, ¶ 25; Brown, 2018
IL App (1st) 151311-B, ¶ 25.

¶ 18       The State argues that this interpretation negates the taking of the property as a
       separate act of wrongful conduct that supported the robbery offense. As we have
       previously articulated, the definition of an “act” for purposes of this analysis is
       simply “any overt or outward manifestation which will support a different offense.”
       King, 66 Ill. 2d at 566; see Rodriguez, 169 Ill. 2d at 188. Additionally, we have
       explained that a person can be guilty of two offenses when a common act is (1) part
       of both offenses or (2) part of one offense and the only act of the other offense.
       Coats, 2018 IL 121926, ¶ 15; Rodriguez, 169 Ill. 2d at 188.

¶ 19       To illustrate, we set out several examples in Coats where multiple convictions
       were proper. 2018 IL 121926, ¶ 16. In those illustrated cases, both offenses
       involved a common act that served as the basis for both convictions, but one offense
       involved an additional act not required for the other offense. Since the common act
       was only part of one offense and the sole act of the other offense, the two offenses
       were not carved from precisely the same physical act. See e.g., People v. McLaurin,
       184 Ill. 2d 58, 105 (1998) (multiple convictions for intentional murder and home
       invasion were proper because, although they both involved the act of setting the
       fire, the additional act of entering the dwelling of the victim was a separate act
       supporting the home invasion); People v. Tate, 106 Ill. App. 3d 774, 778-79 (1982)
       (the wound inflicted on a victim could serve both as the bodily harm to satisfy the
       aggravated battery conviction and the injury to satisfy the home invasion conviction
       where home invasion also involved an unlawful entry).

¶ 20       Applying these principles to the present case, the evidence at trial established
       that Burtner had possession of the bank bags. Defendant Smith, for whom



                                               -5-
       defendant Brown was accountable, punched Burtner in the side. Burtner fell to the
       ground. Defendant Smith then took the bank bags from Burtner’s person or his
       presence. Accordingly, defendant’s conduct included two separate physical acts—
       the punch and the taking of the property.

¶ 21       Our task then is to determine how many offenses can be carved from
       defendants’ culpable conduct. In order to ascertain the answer, we look to the
       proscribed conduct as charged in both offenses. The charge of aggravated battery
       of a senior citizen alleged that defendants caused great bodily harm to Burtner by
       striking him about the body. The charge of robbery alleged that defendants took
       money from Burtner’s person or presence by force or by threatening the imminent
       use of force.

¶ 22        The punch supported the aggravated battery conviction and served as the force
       necessary to effectuate the robbery. Nevertheless, the use of force was only part of
       the wrongful conduct of the robbery offense. Robbery is a compound offense; it
       includes both a taking and an act of force or threat of force. 720 ILCS 5/18-1(a)
       (West 2008) (“A person commits robbery when he takes property *** from the
       person or presence of another by the use of force or by threatening the imminent
       use of force.”); People v. Dennis, 181 Ill. 2d 87, 103 (1998) (robbery ends when
       force and taking have ceased). A taking entails depriving a person of property.
       People v. Banks, 75 Ill. 2d 383, 389 (1979). A deprivation has been defined to mean
       to take away, to appropriate, or to dispossess the owner, and it involves a substantial
       interference with property rights. Id. (applying Webster’s Third New International
       Dictionary (1971) and Black’s Law Dictionary (rev. 4th ed. 1968) definitions).

¶ 23       As charged, defendants “took United States currency from the person or
       presence of [Burtner].” That conduct, combined with the additional allegations that
       they did so by force, set out the conduct elements of robbery. See People v. Jones,
       149 Ill. 2d 288, 296 (1992). Although the two acts of misconduct are interrelated,
       under King and Rodriguez, defendants’ conduct in taking the property from Burtner
       provides a separate act upon which to support the robbery offense. See Rodriguez,
169 Ill. 2d at 188-89; People v. Dixon, 91 Ill. 2d 346, 355 (1982) (multiple acts may
       be found, as defined in King, even where the acts are interrelated). Thus, the two
       offenses were not carved from precisely the same physical act.




                                                -6-
¶ 24       Nevertheless, defendants maintain that we must treat the punch and the taking
       of the victim’s property as a single act of culpable conduct here because the taking
       element of robbery does not require that a defendant acquire possession of the
       property. They argue that the robbery was complete when the single punch to
       Burtner “caused him to part with the bank deposit bags.” Thus, defendants assert
       that the taking of the property occurred after the robbery was complete. In support,
       they cite People v. Smith, 78 Ill. 2d 298 (1980), and People v. Gaines, 88 Ill. 2d 342
       (1981).

¶ 25       Defendants take Smith and Gaines out of context. Neither case compels a
       different result here. Neither case addressed the one-act, one-crime rule under King.
       Rather, those cases involved the sufficiency of the evidence to support a robbery
       offense.

¶ 26       In Smith, the defendant made a bomb threat over the telephone to a store
       manager, demanding that the manager deposit money in a nearby telephone booth.
       The manager followed the defendant’s instructions, leaving the money in the phone
       booth. The defendant was then seen picking up the bag and taking it away. On
       appeal, the defendant argued that his actions amounted only to a theft by threat. He
       maintained that the offense of robbery was not established because there was no
       taking “from the victim’s person or presence.”

¶ 27       We rejected that argument, explaining that “[t]he requirement that there be a
       taking ‘from the person or presence’ is not, however, limited to removal of the
       property from the victim’s person or from the immediate presence of the owner,
       possessor or custodian.” (Emphasis added.) Smith, 78 Ill. 2d at 302. Rather, the
       robbery was committed when the property taken was sufficiently within the
       possession or control of the victim so that the force or threat of force caused the
       victim to part with the property against his will. Id. at 303. 1

¶ 28       In Gaines, the defendant threatened the victim with a gun, stating that it was a
       “ ‘stick-up.’ ” In response, the victim pulled two dollar bills out of his pocket and
       dropped them onto the floor. Later, only one of the bills was recovered by the


           1
            Notably, Smith cites Brinkley v. United States, 560 F.2d 871, 873 (8th Cir. 1977), in support.
       Smith, 78 Ill. 2d at 303. That case relied, in part, on the fact that the defendant was charged with
       attempted robbery, which only required an attempted taking.




                                                      -7-
       victim, suggesting that the other bill might have been lying somewhere on the floor.
       The defendant argued that no robbery took place because no evidence established
       that he took physical possession of the bills he forced the victim to surrender.
       Gaines, 88 Ill. 2d at 367. This court rejected that argument, finding that it was not
       necessary that the defendant pick up and carry off the bills. Id. We found there was
       sufficient evidence that the threat of force caused the victim to part with possession
       of the property against his will by placing the bills on the floor. Id.

¶ 29      Those fact patterns are simply not presented here. Furthermore, as we explained
       in Dennis, Smith is merely an example of a case that “define[s] the minimum
       conduct required to constitute a completed robbery.” (Emphasis added.) Dennis,
181 Ill. 2d at 103. The commission of the robbery ends “when force and taking, the
       elements which constitute the offense, have ceased.” Id.

¶ 30       The mere fact that the defendants in Smith and Gaines used threats of violence
       as the means to effectuate the taking of the property—or in other words as a means
       to dispossess the victim of the property—does not negate the fact that, here,
       defendant Smith indeed deprived Burtner of his property by taking control of it
       from his person or presence. That taking constituted a separate act of culpable
       conduct that supported the robbery conviction in this case. This case is one in which
       we “must not lose sight of the forest for the trees.” Rodriguez, 169 Ill. 2d at 188.

¶ 31       Moreover, to treat both offenses as being carved from a single act would require
       us to ignore the separate harms caused by defendants’ conduct as well as the
       legislature’s intent to punish those distinct harms—the great bodily harm involved
       in committing the battery to the person in the aggravated battery offense and the
       separate interference with a property right in the robbery offense. Compare 720
       ILCS 5/part B (West 2016) (codifying the offenses directed against the person),
       with 720 ILCS 5/part C (West 2016) (codifying the offenses directed against
       property). Despite the possible overlap of force in each statute, the robbery statute
       punishes the wrongful taking of property, whereas the aggravated battery statute
       punishes the great bodily injury to the person. Thus, our holding is consistent with
       the legislative intent to treat defendants’ convictions here as being carved from
       separate acts.

¶ 32      Defendants are mistaken that our decision is inconsistent with People v. Harvey,
       366 Ill. App. 3d 119 (2006), and People v. Pearson, 331 Ill. App. 3d 312 (2002).



                                               -8-
       In Harvey, the defendant was convicted of armed robbery, where he personally
       discharged a firearm causing great bodily harm (720 ILCS 5/18-2(a)(4) (West
       2000)) as well as aggravated battery by means of discharging a firearm causing
       injury to another (id. § 12-4.2(a)(2)). Harvey, 366 Ill. App. 3d at 121. The State
       conceded a one-act, one-crime problem, and the court accepted its concession with
       no detailed analysis other than a general citation to King. Id. at 122. Nevertheless,
       the elements of the relevant statutes demonstrate that the aggravated battery offense
       was a lesser-included offense, thereby rendering that conviction a violation of the
       one-act, one-crime rule. See People v. Miller, 238 Ill. 2d 161, 166 (2010) (applying
       abstract elements test).

¶ 33       Pearson is consistent with our ruling here. In that case, the court held that the
       act of grabbing the victim’s purse and the separate act of pushing her down
       constituted multiple acts of culpable conduct that would support convictions for
       both robbery and aggravated battery. Pearson, 331 Ill. App. 3d at 322.

¶ 34       Lastly, in People v. Daniel, 2014 IL App (1st) 121171, ¶ 1, the defendant was
       convicted of aggravated unlawful restraint and armed robbery. In finding a one-act,
       one-crime rule violation, the court analyzed the armed robbery as a single course
       of conduct in which the restraint was “inherent” in the robbery and not independent
       of it. Id. ¶¶ 54-55. The court’s analysis relied on prior case law that essentially
       considered unlawful restraint as a lesser-included offense unless specifically
       charged as “independent” conduct. Id. ¶ 48; see, e.g., People v. Bowen, 241 Ill. App.
3d 608, 628 (1993) (noting that unlawful restraint was conduct “inherent in every
       case of criminal sexual assault by force” and concluding that as charged it was not
       “independent of the sexual assault”). Notably, the force element of criminal sexual
       assault was, by statutory definition, force that included physical restraint. See 720
       ILCS 5/12-12(d)(2) (West 2008). By contrast, aggravated battery that causes great
       bodily harm is not “inherent” in a robbery.

¶ 35      Accordingly, we reject defendants’ contention that their convictions for conduct
       which involved both a battery, causing great bodily harm, and a wrongful taking of
       property, interfering with property rights, were carved from precisely the same
       physical act.




                                               -9-
¶ 36                                   B. Lesser-Included Offenses

¶ 37       Moving to the second step of the analysis, we must determine whether any of
       the offenses are lesser-included ones. When the issue of lesser-included offenses
       arises in the context of a one-act, one-crime challenge, we apply the abstract
       elements approach. Coats, 2018 IL 121926, ¶ 30. As we have explained, this
       approach “will ensure that defendants are held accountable for the full measure of
       their conduct and harm caused.” Miller, 238 Ill. 2d at 173. Under the abstract
       elements approach, we compare the statutory elements of the two offenses. If all
       the elements of one offense are included within the second offense and the first
       offense contains no element not included in the second offense, the first offense is
       deemed a lesser-included offense of the second. Id. at 166. In that case, the less
       serious offense must be vacated. See People v. Garcia, 179 Ill. 2d 55, 71 (1997).

¶ 38       Defendants do not dispute that aggravated battery of a senior citizen is not a
       lesser-included offense of robbery. Under section 18-1, “[a] person commits
       robbery when he takes property *** from the person or presence of another by the
       use of force or by threatening the imminent use of force.” 720 ILCS 5/18-1(a) (West
       2008). Under section 12-4.6(a), “[a] person who, in committing battery,
       intentionally or knowingly causes great bodily harm or permanent disability or
       disfigurement to an individual of 60 years of age or older commits aggravated
       battery of a senior citizen.” Id. § 12-4.6(a). 2

¶ 39       Not all the elements of aggravated battery of a senior citizen are included in the
       offense of robbery, and the aggravated battery offense contains elements that are
       not included in robbery. Aggravated battery requires knowingly causing great
       bodily harm and knowledge that the victim is 60 years of age or older; robbery does
       not. Likewise, robbery requires a taking of property by force or threat of force from
       the person or presence of another, whereas aggravated battery does not. Thus, under
       the abstract elements approach, the aggravated battery of a senior citizen offense is
       not a lesser-included offense of robbery.




           2
            This offense is now recodified as a form of aggravated battery under section 12-3.05(a)(4) of
       the Criminal Code of 2012. 720 ILCS 5/12-3.05(a)(4) (West 2016).




                                                    - 10 -
¶ 40                                    CONCLUSION

¶ 41       For the reasons set forth above, defendants’ convictions for robbery and
       aggravated battery of a senior citizen were proper under the one-act, one-crime rule
       because they were based on separate acts of wrongful conduct and are not lesser-
       included offenses. Accordingly, we find no plain error and reverse the judgments
       of the appellate court. We remand for consideration of defendant Brown’s
       remaining argument.


¶ 42      No. 123901, Reversed.

¶ 43      No. 123902, Reversed and remanded.


¶ 44      JUSTICE NEVILLE took no part in the consideration or decision of this case.




                                              - 11 -